The following opinion was filed March 6, 1923:
Eschweiler, J.
(dissenting). In this case the votes cast by the majority of electors of Washburn county for sheriff are held to be legal though ineffective votes. They were cast, however, by persons who knew at the time they so voted that the declared public policy of the state by constitutional provision had made the defendant Johnson, then sheriff, ineligible for election to succeed himself. They knew that such ineligibility would continue so as to make him ineligible to qualify unless and except at the very same *413«lection the majority of the voters throughout the state should overturn such constitutional provision and public policy, and in this important regard this case is distinguished from any. cases cited or found. In so voting for defendant Johnson they were gambling as to the result at the same election on the proposed constitutional amendment fully as much as though they wagered their money as well as their votes upon the result.
Art. Ill of the constitution covers the subject of suffrage, and sec. 6 thereof, which has been unchanged since the original adoption, provides as follows:
“Laws may be passed . . . depriving every person who shall rnáke or become directly or indirectly interested in any bet or wager depending upon the result of any election from the right to vote at such election.”
By sec. 2, ch. 6, R. S. 1849, it was provided:
“Nor shall any person who shall have made or become directly 'or indirectly interested in any bet or wager, depending upon the result of any election at which he shall offer to vote, be permitted to vote at such election.”
This has remained since then continuously in effect with but slight modification of language and now appears as sub. (5), sec. 6.01, Stats. Similar, views as to public policy regarding betting on elections are found in other states. 20 Corp. Jur. 280, 294.
This court has heretofore been very solicitous as to this public policy, and as stated in State ex rel. Newell v. Purdy, 36 Wis. 213, 224, “warned by the experience and the wisdom of centuries,” it has steadfastly sought to uphold popular elections free from any taint of corruption and from all improper, or unlawful influences whatever. This case just cited held that the promise to serve at less than the lawful salary, thereby donating to the county the difference, would render the votes cast for the person making such offer by persons knowing of and influenced by such offer *414illegal votes. The same doctrine is recognized in State ex rel. Dithmar v. Bunnell, 131 Wis. 198, 208, 110 N. W. 177. See, also, L. R. A. 1917B, note at p. 191.
An early decision, Murdock v. Kilbourn, 6 Wis. 468, was upon the following: One M. deposited $50 with Byron Kilbourn (who' it is safe to assume was the one-time mayor of the city of Milwaukee) ; one S. deposited an equal amount with the same stakeholder. The understanding was evidenced by a written memorandum that it was a wager dependent on the result of the gubernatorial election, the $100 to be delivered to the winning party; M. staking his that Barstow would be elected, and S. that Bashford would be elected. M. sued Kilbourn for the $100. The court, by Mr. Chief Justice Whiton, disposed of the issues presented very summarily by stating that the wager which plaintiff and S. made was unlawful: “A most pernicious influence would be exerted upon our institutions of government if the elections which the people make of their public officers should be made the instruments and the occasion of gaming. Hence, the courts of all oui* sister states have uniformly held such contracts to be contrary to the public policy of our laws, and consequently illegal.” That the defendant was a stakeholder made no difference; there could be no recovery as against him even if, as the court said, the stakeholder had fraudulently appropriated the money to his own use.
Subsequently, by statute, recovery was permitted by either party of the amount wagered, as stated in Simmons v. Bradley, 27 Wis. 689, wherein, however, it is declared that all such provisions are for tibíe purpose of repressing and discouraging gaming in every form, including bets and every variety of wager contracts, as being pernicious in their tendency and destructive of good order and sound morality. Page 692.
Though it may be matter of common knowledge that this early declared and persistent public policy has been flagrantly *415and openly violated, yet that ought not to be deemed sufficient reason for such declared public policy being overlooked or overruled by judicial decision.
It cannot be doubted that the voters of Washburn county' interested in the candidacy of the defendant Johnson were necessarily directly interested in the result at the same election upon the proposed amendment, and the records disclose the vote to be:
For Johnson .1,265
For relator. 597
For the constitutional
arnendment . 984
Against the amendment 638
In the state at large the proposed amendment was defeated by a majority of 45,762, the vote being 161,832 for and 207,594 against it.
The defendant Johnson and those voting for him may well have applied to them the language of the New York court of appeals when, referring to one ineligible by constitutional provision to hold office, it said in the recent case of Matter of Lindgren, 232 N. Y. 59, 133 N. E. 353, in quoting with approval from a prior decision: “He violated the constitutional provision in seeking the votes of the electors, and they violated it in voting for him.”
Not only has betting on elections been made .the subject of disqualification of the voter as directed by the constitution as above stated, but it has been expressly included as an offense against' public policy condemning lottery and gambling as found in the many provisions of ch. 185 of the Statutes, entitled “Offenses against Public Policy, Lottery and Gambling,” and most of which have been in existence since the organization of this state. Sec. 4535, Stats., punishes any person who shall lose or win any money, property, or thing in action by gambling or betting upon any election or on the issue or event thereof. Sec. 4538, Stats., makes promises and agreements, where the whole or any part of the consideration of such promise or agreement shall *416be for money or other valuable thing won or lost, laid or staked, or betted on any wager, absolutely void. This court has steadily upheld that public policy in letter and spirit.
Neither gaming grain contracts nor compromises of differences arising therefrom will give either party any standing in a court of law. Everingham v. Meighan, 55 Wis. 354, 13 N. W. 269; Carson v. Milwaukee P. Co. 133 Wis. 85, 113 N. W. 393.
Neither money nor merchandise advanced with knowledge of their use in games of poker can be the lawful basis of an action. Schoenberg v. Adler, 105 Wis. 645, 81 N. W. 1055; Olson v. Sawyer-Goodman Co. 110 Wis. 149, 85 N. W. 640. See note L. R. A. 1918C, 249.
That commercial paper on any such illegal consideration is not merely voidable but void, see Kemp v. Hammond Hotels, 226 Mass. 409, 415, 115 N. E. 572.
In State ex rel. Bancroft v. Frear, 144 Wis. 79, at page 91 (128 N. W. 1068), it was squarely held that the purpose, in the eye of the law, of an election is to elect, not to create vacancies to be filled by appointment or subsequent election nor merely to defeat one of the candidates. Since that announcement there have been no statutory changes and none in the judicial view until the present opinion, so clearly, in my judgment, contrary to the letter and spirit of that holding.
No authority has been cited nor can I find any which supports the result here reached, viz. that votes are legal when solicited by and given to one who is known to be ineligible by constitutional mandate; when the public policy so declared continues unchanged; when he who solicits and those who vote for him know at the time that they must, in order to win, gamble upon the result to be reached upon another issue at the same election; and when, if they had gambled their, money as they did their votes, they could have been *417■disfranchised.. Yet here, though they gamble and lose, nevertheless they. win.
Under practically all the authorities, votes cast in wilful defiance of the- law are illegal and cannot be counted. 9 Ruling Case Law, 1126. Such, it seems to me, were the votes here in question and they should not have been •counted. A possible high or holy purpose or motive in thus voting ought no more to make the votes legal than did the declared purpose in State ex rel. Bancroft v. Frear, 144 Wis. 79, 128 N. W. 1068, malee the votes there legal and thereby permit of appointment, or than would an expressed purpose to dedicate to charity money won on betting on an election or on a horse race validate such bets.